Galer v. Terry















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-112-CV

     RUSSELL EUGENE GALER, II,
                                                                              Appellant
     v.

     WARDEN TERRY,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 01-069-B
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Russell Galer, II, is an inmate.  Tex. Civ. Prac. & Rem. Code Ann. § 14.001 (3) (Vernon
Supp. 2002).  He filed a “claim” (a civil suit) in the district court of Freestone County.  Tex. Civ.
Prac. & Rem. Code Ann. § 14.001 (1) (Vernon Supp. 2002).  In connection with the claim he
filed an unsworn declaration of the inability to pay cost which substantially complied with the
statute.  Tex. Civ. Prac. & Rem. Code Ann. § 14.002 (a) (Vernon Supp. 2002).  He refused to
file the separate affidavit or declaration required by the statute regarding other cases that he had
filed.  Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (Vernon Supp. 2002).  The trial court
dismissed the case and gave as one of the reasons for the dismissal, Galer’s failure to file the
affidavit or declaration regarding other cases which he had filed.  Id.  Galer appeals, complaining
about the rejection of the merits of his claim, but does not address the propriety of the trial court
dismissing his claim for failure to file the required affidavit or declaration.  Id.  Because Galer
does not identify and brief any alleged error with regard to the trial court’s dismissal of his claim,
Galer presents nothing for our review.  Accordingly, the judgment of the trial court is affirmed.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed March 20, 2002
Do not publish
[CV06]

eight: 0.388889in">      The trial court properly assessed punishment within the range provided by the laws in effect
at the time of the offense.  Accord: Wilson v. State, 899 S.W.2d 36, 1995 (Tex. App.—Amarillo
1995, no pet.h.); Perry V. State, 902 S.W.2d 162, 163 (Tex. App.—Houston [1st Dist.] 1995,
pet. ref'd).  Appellant's point is overruled.
      The judgment is affirmed.
 
                                                                               FRANK G. McDONALD
                                                                               Chief Justice (Retired)

Before Justice Cummings,
      Justice Vance, and
      Chief Justice McDonald (Retired)
Affirmed
Opinion delivered and filed February 14, 1996
Do not publish